ACCEPTED
                                                                                     12-14-00274-CR
                                                                        TWELFTH COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                                5/29/2015 2:54:30 PM
                                                                                       CATHY LUSK
                                                                                              CLERK

                                      NO ORAL ARGUMENT R E Q U E S T E D


                                                                     FILED IN
           C A U S E NO. 12-14-00274-CR                       12th COURT OF APPEALS
                                                                   TYLER, TEXAS
                                                              5/29/2015 2:54:30 PM
                 IN T H E                                          CATHY S. LUSK
            COURT OF APPEALS                                           Clerk
        TWELFTH DISTRICT OF TEXAS
              TYLER, TEXAS




          BRANDON KEIONE WILLIAMS
                 Appellant

                             vs.

              THE STATE OF TEXAS,
                    Appellee




              Appeal in C a u s e No. 31599
O n A p p e a l f r o m t h e Third Judicial District C o u r t
              of Anderson County, T e x a s




              BRIEF FOR APPELIJ\NT




                          Philip C . Fletcher
                          Texas Bar No. 00787478
                          800 North Mallard
                          Palestine, Texas 75801
                          Telephone No.: (903) 731-4440
                          Facsimile No.: (903)731-4474
                          Email: fletchlaw@yahoo.com

                          ATTORNEY FOR APPELLANT
                                                    T A B L E OF CONTENTS

                                                                                                                                   P A G E NO.

Table of C o n t e n t s                                                                                                               •            2

List of A u t h o r i t i e s                                                                                                                       3

Appearances...                                                                                                                                       4

Address to the Court                                                                                                                                 5

Statement of the Case                                                                                                                               -6

Issues Presented                                                                              ••                                                •    7

Statement of Facts                                                                                                                                   8

S u m m a r y of the Argument                                                                                                              ••       12

Argument, Point of Error                                                                                                                            13

Prayer                                                                                    •                                       ••                15
C e r t i f i c a t e o f C o m p l i a n c e - T e x a s R u l e s o f A p p e l l a t e P r o c e d u r e 9 . 4 (i) ( 3 ) 1 4                     16

Certificate of Service                                                                                                                              17
                                             LIST O F AUTHORITIES

CASES:                                                                                 P A G E NO.

/W/raA7dav.^A7Z0A?a, 3 8 4 U . S . 4 3 6 , 8 6 S . C t . 1 6 0 2 ( 1 9 6 6 )                   13

Rhode Island V. Innis, 4 4 6 U . S . 2 9 1 , 1 0 0 S . C t . 1 6 8 2 ( 1 9 8 0 . ) .           14

WolfV. State, 9 1 7 S . W . 2 d 2 7 0 ( T e x . C r i m . A p p . 1 9 9 6 )                    13




STATUTES:                                                                              PAGE NO.


T e x a s C o d e o fCriminal Procedure Article 15.17                                          13

T e x a s C o d e o fCriminal Procedure Article 15.22                                          13

T e x a s C o d e o fCriminal Procedure Article 38.21                                          13

T e x a s C o d e o fCriminal Procedure Article 38.22                                          13

T e x a s Constitution, Article I Sec. 19, T e x a s D u e P r o c e s s C l a u s e           13

United States Constitution, Fifth A m e n d m e n t                                            13
                                                        APPEARANCES


          P u r s u a n t t o Rule 38.1 (a), T e x a s R u l e s o f A p p e l l a t e P r o c e d u r e , A p p e l l a t e p r o v i d e s
a c o m p l e t e list o f all p a r t i e s a n d n a m e s a n d a d d r e s s e s o f C o u n s e l :


Trial Defendant:                                     Brandon Ketone Williams

Trial Defendant's Counsel:                           Colin D. McFall
                                                     Attorney at Law
                                                     617 East Lacy Street, Suite 106
                                                     Palestine, T e x a s 75801-2965
                                                     Telephone: (903) 723-1923
                                                     Facsimile:      (903) 723-0269

Trial State's Counsel:                               Stanley Sokolowski
                                                     A n d e r s o n C o u n t y A s s i s t a n t District A t t o r n e y
                                                     500 North Church Street
                                                     Palestine, Texas 75801
                                                     Telephone:(903) 723-7400
                                                     Facsimile:           (903) 723-7818

Appellant:                                            Brandon Ketone Williams

Appellant's Counsel:                                 Philip C . Fletcher
                                                     Attorney at Law
                                                     800 North Mallard Street
                                                     Palestine, T e x a s 75801
                                                     Telephone: (903) 731-4440
                                                     Facsimile:       (903)731-4474

Appellee's Counsel:                                  Allyson Mitchell and Scott Holden
                                                     A n d e r s o n C o u n t y District A t t o r n e y ' s Office
                                                     500 North Church Street
                                                     Palestine, Texas 75801
                                                     Telephone:(903) 723-7400
                                                     Facsimile:            (903)723-7818
                                               C A U S E NO. 12-14-00274-CR


                                                     IN T H E
                                                COURT OF APPEALS
                                            TWELFTH DISTRICT OF TEXAS
                                                  TYLER, TEXAS




                                             BRANDON KEIONE WILLIAMS
                                                    Appellant

                                                                     vs.

                                                   THE STATE OF TEXAS,
                                                         Appellee




                                               A p p e a l in C a u s e N o . 3 1 5 9 9
                                 O n A p p e a l f r o m t h e Third Judicial District C o u r t
                                               of Anderson County, T e x a s




                                                   BRIEF FOR APPELLANT




TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

             C O M E S N O W , B R A N D O N K E I O N E W I L L I A M S , hereinafter referred to as
A p p e l l a n t , a n d s u b m i t s t h i s B r i e f in s u p p o r t o f t h e A p p e l l a n t ' s r e q u e s t t h a t j u d g m e n t
r e n d e r e d in C a u s e N u m b e r 3 1 5 9 9 b e r e v e r s e d .




                                                                       5
                                               STATEMENT OF THE                      CASE

          A p p e l l a n t w a s indicted in C a u s e N u m b e r 3 1 5 9 9 w i t h t h e o f f e n s e o f E v a d i n g A r r e s t

or Detention with a Vehicle. T h i s o f f e n s e w a s alleged to h a v e occurred o n N o v e m b e r 9,

2 0 1 3 , in A n d e r s o n C o u n t y , T e x a s . A p p e l l a n t pled n o t guilty t o t h e s e c h a r g e s . O n A u g u s t

19-20, 2 0 1 4 , this c a s e w a s tried to a jury, T h e jury f o u n d Appellant guilty of t h e charge.

On August 20, 2014,                  the Court assessed Appellant's punishment for C a u s e                                       Number

3 1 5 9 9 a t s e v e n (7) y e a r s in t h e T e x a s D e p a r t m e n t o f C r i m i n a l J u s t i c e . O n S e p t e m b e r 1 9 ,

2 0 1 4 , Appellant timely g a v e his Notice of Appeal to this Honorable Court. Appellant n o w

t i m e l y files t h i s Brief in s u p p o r t o f t h e A p p e l l a n t ' s r e q u e s t t h a t t h e j u d g m e n t r e n d e r e d in

C a u s e N u m b e r 31599 be reversed.




                                                                      6
                                                ISSUES PRESENTED

        Point of Error; T h e T r i a l C o u r t a b u s e d i t s d i s c r e t i o n i n a l l o w i n g t h e a d m i s s i o n o f

certain questions a n d statements o f Appellant that w e r e m a d e while Appellant w a s in

c u s t o d y in violation o f his Fifth A m e n d m e n t right against self-incrimination.




                                                                 7
                                                   STATEMENT OF F A C T S


           POINT OF E R R O R :

           T h e S t a t e first called J o h n n y G o r d e n , a f o r m e r patrol d e p u t y f o r t h e A n d e r s o n

County Sheriff's Department. H ew o r k e d for the A n d e r s o n C o u n t y Sheriff's Department

for three a n d a half y e a r s a n d w a s o n patrol a t t h e t i m e o f t h e arrest. H ew a s driving a

m a r k e d s h e r i f T s c a r w i t h w o r k i n g lights a n d sirens.              (R.R. Vol. 3., Pgs. 9-11)                     Officer

G o r d e n w a s working t h e 10:45 p.m. t o 7:15 a . m . shift and h ew a s patrolling t h e Elkhart,

T e x a s area o fA n d e r s o n County. ( R . R . V o l . 3., P g . 12) Officer G o r d e n originally s a w t h e

red Cadillac and noticed their registration sticker w a s expired a s h e passed him. H e

a t t e m p t e d t o initiate a stop a t that t i m e b u t w a s u n a b l e t o g e t t u r n e d a r o u n d i n t i m e

b e c a u s e o f t h e traffic in that area. ( R . R . V o l . 3 . , P g s . 1 2 - 1 3 ) A p p r o x i m a t e l y , 2 0 m i n u t e s

later Officer G o r d e n noticed the s a m e vehicle and in addition t o t h e expired registration

sticker t h e Cadillac w a s speeding, according t o his radar. ( R . R . V o l . 3., Pgs. 13) Officer

G o r d e n turned the car a r o u n d a n d caught u pt o the car at t h e intersection o f 2 8 7 a n d 2 9 4

in E l k h a r t . T h e C a d i l l a c m a d e a left t u r n o n t o 2 8 7 h e a d i n g t o w a r d s P a l e s t i n e , T e x a s . A t

that t i m e , Officer G o r d e n a t t e m p t e d t o initiate a stop. H e t u r n e d o n his o v e r h e a d lights a n d

sirens t o gain the driver's attention. A t o n e point the driver a p p e a r e d t o b e pulling t o the

side o f the road t o stop b u t m o v e d back over into t h e lane a n d continued driving. ( R . R .

V o l . 3., P g s . 1 5 - 1 6 ) Officer G o r d e n s t a t e d t h a t t h e y d r o v e f r o m E l k h a r t t o P a l e s t i n e w i t h t h e

lights a n d s i r e n s o n t h e w h o l e t i m e a n d m a i n t a i n e d t h e s p e e d limit. W h e n O f f i c e r G o r d e n

got t o Palestine, Officer W e s t o n joined the pursuit behind Officer G o r d e n . (R.R. V o l .3.,

Pgs. 16-17)           O n c e t h e C a d i l l a c r e a c h e d t h e P a l e s t i n e city limits, t h e driver i n c r e a s e d h i s

speed. Officer G o r d e n maintained pursuit f r o m a distance after the Cadillac avoided a n


                                                                        8
accident witli a truck at the W a l m a r t intersection of L o o p 2 5 6 . H e explained that h e w a s

unable to radar the driver but stated that h e reached s p e e d s of 1 2 7 - 1 3 5 during t h e pursuit.

( R . R . V o l . 3., P g s . 1 8 - 1 9 ) A t o n e point, Officer G o r d e n lost sight o f t h e C a d i l l a c w h e n h e

w a s c o m i n g u p a hill a n d t h e C a d i l l a c w a s d o w n t o w a r d s t h e r a i l r o a d t r a c k s . . O n c e O f f i c e r

G o r d e n t o p p e d t h e hill, h e s a w s m o k e a n d d e b r i s a n d n o t i c e d t h e v e h i c l e h a d r a n t h r o u g h

t w o to three storage buildings and c a m e to a stop. Officer G o r d e n approached the vehicle,

b o t h d o o r s w e r e c l o s e d , a n d h e s a w m o v e m e n t in t h e vehicle. T h e p a s s e n g e r s i d e d o o r

o p e n e d a n d a black m a l e stepped out. Officer G o r d e n c o m m a n d e d t h e m a n to get o n t h e

g r o u n d . T h e m a n t u r n e d a n d l o o k e d at h i m a n d b e g a n t o r u n . ( R . R . V o l . 3., P g s . 2 0 - 2 1 )

 Officer G o r d e n s t o p p e d a n d m a d e s u r e n o o n e e l s e w a s in t h e v e h i c l e a n d b e g a n t o r u n

after t h e black m a l e . A P a l e s t i n e Police D e p a r t m e n t unit noticed Officer G o r d e n w a s

c h a s i n g t h e s u s p e c t a n d j o i n e d in t h e c h a s e . T h e y w e r e a b l e t o r e s t r a i n t h e s u s p e c t , later

identified a s B r a n d o n W i l l i a m s , in t h e b a c k y a r d o f a r e s i d e n c e .           ( R . R . V o l . 3., P g . 2 2 )

Officer G o r d e n t h e n placed t h e suspect u n d e r arrest. Officer G o r d e n a t t e m p t e d to identify

him and took him back to the scene of the accident. T h e suspect refused to be treated by

E M S . ( R . R . V o l . 3., P g . 2 3 )

           Officer G o r d e n placed Mr. W i l l i a m s under arrest. Office G o r d e n asked Mr. W i l l i a m s

w h y h e ran. In r e s p o n s e to this, Mr. W i l l i a m s a s k e d w h y h e w a s h e pulled over. ( R . R . V o l .

3., P g . 2 4 ) Officer G o r d e n e x p l a i n e d t h a t h e w a s s p e e d i n g a n d h a d a e x p i r e d registration

sticker.      C o n t i n u i n g in his r e s p o n s e t o Officer G o r d e n ' s q u e s t i o n , Mr. W i l l i a m s a s k e d

O f f i c e r G o r d e n if h e w o u l d h a v e l e t h i m g o . O f f i c e r G o r d e n s a i d i f h e h a d a g o o d d r i v e r ' s

license a n d n o w a r r a n t s , h e w o u l d h a v e let h i m go. T h e n Mr. W i l l i a m s stated h e h a d a

w a r r a n t a n d t h a t ' s w h y h e did n o t stop. Mr. W i l l i a m s told Officer G o r d e n h e w a s n o t t h e

                                                                       9
driver of the vehicle and Officer G o r d e n stated that he s a w him get out of the vehicle and

h e w a s t h e o n l y o n e in t h e v e h i c l e .           Officer G o r d e n t h e n a s k e d Mr. W i l l i a m s w h a t the

w a r r a n t w a s for.       ( R . R . V o l . 3 . , P g s . 2 5 - 2 6 ) O f f i c e r G o r d e n w a s a s k e d a g a i n if h e h a d

placed Mr. W i l l i a m s under arrest a n d h e said yes.                                W h i l e under arrest Officer                   Gorden

a d m i t s t h a t its p o s s i b l e h e a s k e d M r . W i l l i a m s w h y h e r a n . O f f i c e r G o r d e n s t a t e d t h a t h e

w a s a w a r e t h a t if s o m e o n e h a s b e e n p l a c e d u n d e r a r r e s t t h e r e c e r t a i n s t e p s t h a t h a v e t o

b e t a k e n a n d t h e i n t e r r o g a t i o n is t h e b e r e c o r d e d .      However, Officer Gorden admits that

w h e n he w a s asking Mr. Williams that they w e r e too far a w a y f r o m the vehicle for the

conversation to be recorded, via b o d y m i c r o p h o n e , etc.. Officer G o r d e n t h e n explained

t h a t it w a s n o t i n h i s r e p o r t b u t t h a t h e m a y h a v e a s k e d M r . W i l l i a m s w h y h e r a n .                   With

e v e r y t h i n g t h a t w a s g o i n g o n , h e c o u l d n o t r e m e m b e r . ( R . R . V o l . 3., P g s . 2 7 - 2 9 )

           T h e judge stated that the question Officer G o r d e n a s k e d while Mr. W i l l i a m s w a s

under arrest will be objectionable.                          T h e judge advised Officer G o r d e n that he could only

testify to t h e q u e s t i o n s that w e r e a s k e d o f h i m . H o w e v e r , Colin M c F a l l , Appellant's trial

attoerney, brought up t h e fact that Officer Gorden's original a n s w e r w a s "yes, I asked h i m

a q u e s t i o n . " It w a s c l e a r M r . W i l l i a m s w a s u n d e r a r r e s t a t t h a t t i m e . T h i s s h o w s c u s t o d i a l

i n t e r r o g a t i o n a n d a t t h a t point M r . M c F a l l r e q u e s t s t h a t all s t a t e m e n t s m a d e b y M r . W i l l i a m s

after that point be disregarded.                        T h e q u e s t i o n s a n d a n s w e r s at the s c e n e are custodial

i n t e r r o g a t i o n . T h e C o u r t e x p l a i n s t h a t t h e r e is n o t a c u s t o d y i s s u e , t h e q u e s t i o n is w h e t h e r

o r n o t it's a n i n t e r r o g a t i o n i s s u e . T h e C o u r t c o n f i r m s t h e prior ruling t h a t O f f i c e r G o r d e n

m a y a n s w e r regarding questions a s k e d of him, but not questions asked by him. ( R . R . V o l .

3., P g s . 3 0 - 3 2 ) T h e S t a t e e x p l a i n s t h a t t h e r e is a s t a t e m e n t t h a t M r . W i l l i a m s r a n b e c a u s e

he had a parole warrant.                      H e wants that statement admissible under Article 4 0 4 B .                                           Mr.

                                                                          10
M c F a l t o b j e c t s t o it b e i n g a d m i s s i b l e u n d e r A r t i c l e 3 8 . 2 2 , S e c t i o n 3 ( a ) , s t a t i n g it i s a l s o

overly prejudicial.             M r . M c F a l l a d v i s e d t h e c o u r t t h a t it i s u n l i k e l y t h a t M r . W i l l i a m s w o u l d

not j u s t v o l u n t e e r that h e h a d a p a r o l e h o l d . H o w e v e r , h e w o u l d give t h a t in r e s p o n s e t o

a question f r o m Officer Gorden.                         ( R . R . V o l . 3., P g . 3 3 ) A f t e r Mr. M c F a l l a s k e d            Officer

Gorden additional questions, Officer Gorden stated he could not r e m e m b e r w h e n he asked

h i m w h y h e ran. ( R . R . V o l . 3., P g s . 3 4 - 3 5 )

           O n c e t h e j u r y is p r e s e n t a g a i n , O f f i c e r G o r d e n e x p l a i n e d t h a t h e p l a c e d M r . W i l l i a m s

u n d e r a r r e s t in t h e b a c k y a r d o f t h e r e s i d e n c e a n d Mr. W i l l i a m s a s k e d w h y h e w a s pulled

over. Officer G o r d e n advised for speeding a n d expired registration. H e stated that Mr.

W i l l i a m s t h e n told h i m h e h a d a w a r r a n t for his arrest. Officer G o r d e n stated h e placed Mr.

Williams under arrest for Evading Arrest with a Vehicle, Speeding, Evading o n foot, N o

Driver's license, a n d t h e w a r r a n t that h a d b e e n i s s u e d . ( R . R . V o l . 3., P g s . 3 6 - 3 8 )




                                                                         11
                                              SUMMARY OF THE ARGUMENT

           T h e T r i a l C o u r t a b u s e d its d i s c r e t i o n in a l l o w i n g t h e a d m i s s i o n o f c e r t a i n q u e s t i o n s

a n d s t a t e m e n t s o f A p p e l l a n t t h a t w e r e m a d e w h i l e A p p e l l a n t w a s in c u s t o d y in violation o f

his Fifth A m e n d m e n t right a g a i n s t s e l f - i n c h m i n a t i o n .

           An      admission           or a statement                 inculpating          a declarant              but n o t o n e which

a c k n o w l e d g e s guilt m a d e u n d e r c u s t o d i a l interrogation b y a n a g e n t o f t h e S t a t e i s

p r e s u m e d t o b e c o e r c e d a n d i n v o l u n t a r y a n d in v i o l a t i o n o f a p e r s o n ' s Fifth A m e n d m e n t

r i g h t a g a i n s t s e l f - i n c r i m i n a t i o n u n l e s s Miranda w a r n i n g s a r e g i v e n .

           In t h e p r e s e n t c a s e , A p p e l l a n t w a s in c u s t o d y . H e h a d b e e n p l a c e d u n d e r arrest.

Appellant w a s also the subject of interrogation. H e w a s a s k e d by the officer the question,

" W h y did y o u r u n ? " T h e w a r n i n g s required b yM i r a n d a a n d T h e T e x a s C o d e o f C r i m i n a l

P r o c e d u r e w e r e never given. E v e r y s t a t e m e n t or question given by Appellant at t h e s c e n e

after t h i s i n t e r r o g a t o r y is i n a d m i s s i b l e a n d s h o u l d h a v e b e e n e x c l u d e d b y t h e T r i a l C o u r t .

           T h e T r i a l C o u r t a b u s e d its d i s c r e t i o n b y a l l o w i n g t h e a d m i s s i o n o f e v i d e n c e i n

violation of Appellant's Fifth A m e n d m e n t right a g a i n s t self-incrimination. A s a result, this

Court must reverse the judgment.




                                                                         12
                                                            ARGUMENT
                                                          POINT O F E R R O R



           T h e T r i a l C o u r t a b u s e d its d i s c r e t i o n i n a l l o w i n g t h e a d m i s s i o n o f c e r t a i n q u e s t i o n s

a n d s t a t e m e n t s o f A p p e l l a n t i n violation o f h i s Fifth A m e n d m e n t right against                                    self-

incrimination.

           An     admission            or a statement                 inculpating           a declarant             but n o t o n e which

acknowledges              guilt m a d e u n d e r c u s t o d i a l i n t e r r o g a t i o n b y a n a g e n t o f t h e S t a t e i s

p r e s u m e d t o b e coerced and involuntary and inviolation o f a person's Fifth A m e n d m e n t

r i g h t a g a i n s t s e l f - i n c r i m i n a t i o n u n l e s s Miranda w a r n i n g s a r e g i v e n . Miranda v. Arizona, 3 8 4

U . S . 4 3 6 , 8 6 S . C t . 1 6 0 2 ( 1 9 6 6 ) . Miranda w a r n i n g s f i n d c o n s t i t u t i o n a l s u p p o r t i n t h e T e x a s

Constitution. Article I S e c . 19, T e x a s D u e P r o c e s s C l a u s e states t h a t " N o citizen of this

S t a t e s h a l l b e d e p r i v e d o f life, liberty, p r o p e r t y ,      privileges o r immunities, o r in any m a n n e r

d i s e n f r a n c h i s e d , e x c e p t b y t h e d u e c o u r s e o f t h e l a w o f t h e l a n d . " See WolfV. State, 9 1 7
S.W.2d 270 (Tex.Crim.App. 1996). Furthermore the Texas Code ofCriminal Procedure

Article 3 8 . 2 1 s t a t e s t h a t a s t a t e m e n t o f a n a c c u s e d c a n n o t b e a d m i t t e d u n l e s s it c a n b e

s h o w n "that the s a m e w a s freely a n d voluntarily m a d e without compulsion o r persuasion,

under the rules hereafter prescribed."                            T h e s e rules mentioned are found inArticle 15.17

and Article 38.22 o f the T e x a s C o d e o fCriminal Procedure.                                        T h e y basically require the

s a m e w a r n i n g s f o u n d i n Miranda.

           Before t h e s e warnings a r e required, a n individual m u s t b e i n custody a n d t h e

subject o f interrogation. Article 15.22 o fthe T e x a s C o d e o f Criminal Procedure says that

a n individual "isarrested w h e n h e a s b e e n actually placed under restraint o r taken into


                                                                         13
custody b y a n officer o r person executing a w a r r a n t o f arrest, o r b ya n officer o r person

arresting witliout a warrant." Interrogation is e x p r e s s questioning o ractions intended t o

e l i c i t a r e s p o n s e . Rhode Island v. Innis, 4 4 6 U . S , 2 9 1 , 1 0 0 S . C t . 1 6 8 2 ( 1 9 8 0 ) .

           In t h e p r e s e n t c a s e , A p p e l l a n t w a s in c u s t o d y . H e h a d b e e n p l a c e d u n d e r arrest.

Appellant w a s also the subject of interrogation. H e w a s asked by the officer t h e question,

" W h y did y o u r u n ? " T h e w a r n i n g s required b y M i r a n d a a n d T h e T e x a s C o d e o f C r i m i n a l

P r o c e d u r e w e r e never given. E v e r y s t a t e m e n t or question given by Appellant at the s c e n e

a f t e r t h i s i n t e r r o g a t o r y is i n a d m i s s i b l e a n d s h o u l d h a v e b e e n e x c l u d e d b y t h e T r i a l C o u r t .

           A f t e r t h e illegal custodial interrogation, A p p e l l a n t a s k e d t h e officer w h y h e w a s

getting pulled o v e r a n d if h e w o u l d h a v e pulled o v e r w o u l d h e h a v e g o t t e n a w a r n i n g . H e

a l s o told t h e officer h e did not stop b e c a u s e h e h a d a w a r r a n t . All o f t h e s e inculpatory

statements w e r e m a d e in response t o custodial interrogation by a n agent o fthe State

without the proper warnings and are presumed t o b e coerced and involuntary and in

violation o f Appellant's Fifth A m e n d m e n t right not t o incriminate himself.                                                  Appellant's

questions and statements w e r e the only direct evidence that placed Appellant behind the

wheel of the vehicle. W i t h o u t this improperly admitted evidence, the State would have had

difficulty m e e t i n g their b u r d e n o f proof in this matter.

           T h e Trial Court abused itsdiscretion b y allowing the admission o f evidence in

violation of Appellant's Fifth A m e n d m e n t right a g a i n s t self-incrimination. A s a result, this

Court must reverse the judgment.




                                                                          14
                                                             PRAYER


                     For the above and foregoing reasons, Appellant prays that                                          Appellant's

c o n v i c t i o n in C a u s e N o . 1 2 - 1 4 - 0 0 2 7 4 - C R , a p p e a l e d in C a u s e N o . 3 1 5 9 9 f r o m t h e T h i r d

Judicial District C o u r t of A n d e r s o n C o u n t y , T e x a s , be reversed.



                                                                          Respectfully submitted,




                                                                          P H I L I P C. F L E T C H E R
                                                                         Attorney for Appellant




                                                                   15
                                  CERTIFICATE OF COMPLIANCE
                TEXAS R U L E S O F A P P E L L A T E P R O C E D U R E 9.4(i)(3)


         I certify that according t o t h e Microsoft W o r d p r o g r a m ' s w o r d - c o u n t function, t h e

brief filed inthis m a t t e r c o n t a i n s 1,938 w o r d s excluding t h e caption, identity o fparties a n d

counsel, table o fcontents, index o fauthorities, statement of the case, statement o f issues

presented,     signature,     proof o f service,       certification    a n d certificate     o f compliance.




                                                    Respectfully submitted,
                                                    PHILIP C. F L E T C H E R
                                                    800 North Mallard
                                                    P. O . B o x 2 5 2
                                                    Palestine, Texas 75802
                                                    Tel: (903) 731-4440




                                                         PHILTP C.      FLETCHER
                                                        State Bar No. 00787478
                                                        Attorney for Appellant




                                                       16
                                               C E R T I F I C A T E OF S E R V I C E

           I h e r e b y certify that a true a n d correct c o p y o f t h e a b o v e a n d foregoing Brief h a s

b e e n delivered by facsimile (903) 7 2 3 - 7 8 1 8 to Allyson Mitchell and Scott Holden, A n d e r s o n

C o u n t y Criminal District A t t o r n e y ' s Office, A t t o r n e y f o r Appellee, A n d e r s o n                           County

C o u r t h o u s e , 5 0 0 N o r t h C h u r c h S t r e e t , P a l e s t i n e , T e x a s 7 5 8 0 1 , o n this t h e 29*^ d a y o f M a y ,

2015.




                                                                     17